Citation Nr: 1138483	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for lichen simplex chronicus.  

2.  Entitlement to an increased rating for calcified nodules of the left lower lung ("lung condition"), rated zero percent disabling prior to July 19, 2010, and 10 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to November 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded in June 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible with respect to the lung disability claim.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's VA outpatient treatment records from VA medical center (VAMC) in Dallas, Texas were obtained.  A VA Form 21-4142, Authorization and Consent to Release Information, for Charlton Methodist Hospital in Dallas, Texas was sent to the Veteran.  The Veteran underwent a VA examination with regard to the lung condition in July 2010.  

The Veteran presented testimony at a Travel Board hearing before the undersigned in January 2009 in Waco, Texas.  A transcript of the hearing has been associated with the claims folder.

While this claim was most recently in remand status, a June 2011 rating decision granted a 10 percent rating for lung condition, effective from July 19, 2010.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, this issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to an increased rating for lichen simplex chronicus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 19, 2010, the Veteran's lung condition was not manifested by Forced Expiratory Volume in one second (FEV-1) of less than 81 percent of predicted, and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) was never less than 81 percent, nor was there any indication that Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) was less than 81 percent of predicted.

2.  After July 19, 2010, the Veteran's lung condition is not manifested by FEV-1 of less than 71 percent of predicted, the ratio of FEV-1/FVC is not less than 71 percent, and DLCO (SB) is not less than 66 percent predicted.  

CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating prior to July 19, 2010 and a rating in excess of 10 percent from that date for the service-connected lung condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.96, 4.97, Diagnostic Codes (DCs) 6604, 6820 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2004.  

Additionally, in July 2011, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to an increased rating for lung condition, any questions as to the appropriate effective dates to be assigned are rendered moot.  

The Board notes that this claim was remanded in June 2010, in part, upon the Veteran's report of being treated for his lung condition at Charlton Methodist Hospital in Dallas, Texas.  A VA Form 21-4142, Authorization and Consent to Release Information, for Charlton Methodist Hospital in Dallas, Texas was sent to the Veteran in June 2010.  There is no indication that the Veteran completed and returned the VA Form 21-4142, Authorization and Consent to Release Information, for Charlton Methodist Hospital in Dallas, Texas.  Given the unsuccessful attempt, evident from the record, by VA to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  The duty to assist is not always a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA medical records.  The evidence of record also contains reports of VA examinations dated in September 2004, May 2007, and on July 19, 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the examination reports obtained are fully adequate and contain sufficient information to decide the issue on appeal.  In this regard, they contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The reports from these examinations are sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  No objection as to the conduct of those examinations is voiced by the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that was lacking to substantiate the claim of entitlement to an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions about medical treatment received, as well as the current symptoms associated with same and their effects on his day-to-day functioning.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for entitlement to an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Criteria & Analysis

The Veteran contends that his service connected lung condition is more disabling than currently evaluated.  The Veteran is assigned a non-compensable rating prior to July 19, 2010 and a 10 percent disability rating from that date for a lung condition under Diagnostic Code 6820-6604.  The Veteran filed an increased rating claim in May 2004.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under DC 6820, benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97. DC 6820. 

As shown in the medical evidence, the Veteran's symptoms of residuals of lung cancer are analogous to chronic obstructive pulmonary disease (COPD).  Diagnostic Code 6604 provides that FEV-1 of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function test results in evaluating respiratory conditions, but do not alter specific ratings under the affected DCs.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d).  38 C.F.R. § 4.96(d), entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the pulmonary function test results are not consistent with clinical findings, evaluation should generally be based on the PFT results.  Post-bronchodilator studies are required when test results are done for disability evaluation purposes with some exceptions.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  When the results of different tests are disparate, the test results that the examiner states most accurately reflect the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  

The Veteran underwent a VA examination in September 2004.  He reported smoking six cigarettes a day.  He denied drinking alcohol.  He stated that walking one mile three times a week made the Veteran tired and short of breath.  He reported occasional cough, no sputum and no fever.  He denied history of pneumonia.  He stated that he was diagnosed as having asthma six years earlier and took Albuterol and Singulair on an as needed basis on average about twice a week.  The examiner noted that PFT showed an FEV-1 of 90 with improvement of 10% with bronchodilator.  DLCO(SB) results were not reported.

Upon physical examination, the lung fields were clear.  The lungs showed no rales, wheezes or rubs.  Air exchange was normal.  The examiner diagnosed asthmatic bronchitis controlled on medication, as well as calcified nodules in the left lower lung field unchanged on serial x-rays, no significant disability.  PFT showed an FEV-1 of 99% predicted, and an FEV1/FVC ratio of 86%.  

VA outpatient treatment records dated in July 2005 reflect that the Veteran's lungs were clear to auscultation and the Veteran was assessed with possible pneumonia.  In January 2006, the Veteran's chest was clear to auscultation bilateral with no wheezes or rhonchi.  The Veteran was assessed with pulmonary/chronic obstructive pulmonary disease/obstructive sleep apnea.  In March 2006, the Veteran stated that he was sent home in July 2005 with home nebulizer machine, Spiriva, and Singulair for his pulmonary symptoms.  He denied cough, increased shortness of breath, or fevers.  He stated that, when he went off his pulmonary medications, he had shortness of breath which resolved after the use of his medications.  He stated that he was using Atrovent hand-held nebulizers once daily and Spiriva three times a week.  He endorsed some obstructive sleep apnea symptoms of daytime somnolence and snoring.  He stated that he was smoking 5 cigarettes per day, down from one pack per day for twenty years.  The Veteran was assessed with obstructive sleep apnea and chronic obstructive pulmonary disease.  He reported a history of severe hypoxia in the setting of pneumonia in May 2005.  The Veteran was assessed with PFTs within normal limits.  There was no objective evidence of pulmonary obstruction or reactive airway disease by PFTs.  Chest X-ray findings were stable.  The Veteran's prior pulmonary symptoms may have been a result of his pneumonia at that time.  

The Veteran underwent another VA examination in May 2007.  He reported constant shortness of breath, worse with exertion.  He stated that he used Spiriva capsules, Singulair 110 milligrams a day, Atrovent inhaler solution and nebulizer once a day.  He reported that he coughed every day but had no sputum or hemoptysis.  He stated that he had no fever, chills or sweats.  He denied weight loss.  

Upon physical examination, the lungs were clear to percussion and auscultation.  The examiner diagnosed chronic cough and shortness of breath for which he used Spiriva, Singulair and Atrovent inhalation solution.  The examiner stated that a chest X-ray from August 2006 showed normal X-ray with no calcification in the left lower lobe.  Earlier in the examination report, the examiner referred to the normal March 2006 chest X-ray and made no mention of an August 2006 chest X-ray.  Based upon a careful review of the VA examination report and the examiner's statements contained therein, the examiner's statement that the Veteran underwent another chest X-ray in August 2006 appears to be a typographical error.  

The Veteran underwent another VA examination on July 19, 2010.  He reported that he smokes.  He stated that he was hospitalized in 2008 for bronchitis.  He reported dyspnea on exertion with walking.  He stated that he uses a Spiriva inhaler, an Ipratropium inhaler, and a home nebulizer.  He denied any complaints of fever.  He reported some night sweats.  He stated that he lost 50 pounds of weight in the past year.  He reported daytime hypersomnolence.  He denied hemoptysis.  He denied anticoagulation or tracheostomy, use of continuous positive airway pressure machine, oxygen, or current antimicrobial therapy.  He denied history of malignant disease.  He stated that he was previously diagnosed with calcified lesions in the left lower lung field.  

Upon physical examination, there was no evidence of pulmonary hypertension, renovascular hypertension, cor pulmonale, or congestive heart failure.  There were no residuals of pulmonary embolism, respiratory failure, evidence of chronic pulmonary thromboembolism, or residuals of malignancy.  The examiner diagnosed granulomatous lung disease with no evidence of disease on recent chest X-ray, as well as chronic obstructive pulmonary disease.  PFT showed an FEV-1 of 101% predicted, and an FEV1/FVC ratio of 88%.  DLCO was noted to be 68%.  There was normal spirometry and no significant bronchodilator response.  There was a mild decrease in the diffusion capacity.  However, the diffusion corrected for breath hold volume.  

Prior to July 19, 2010, the PFT's reflect that FEV-1 was not reduced to between 71 and 80 percent of predicted; and FEV-1/FVC was not reduced to between 71 and 80 percent.  38 C.F.R. § 4.97, DC 6604.  For example, the PFT's from the September 2004 VA examination reflect FEV-1 of 99% predicted, and an FEV1/FVC ratio of 86%.  Thus, the criteria for the assignment of a compensable disability rating prior to July 19, 2010 were not met.  

From July 19, 2010, the PFT's reflect that FEV-1 was not reduced to between 56 and 70 percent of predicted; FEV-1/FVC was not reduced to between 56 and 70 percent, and DLCO(SB) was not reduced to between 56 and 65 percent predicted.  38 C.F.R. § 4.97, DC 6604.  For example, the PFT's from the July 2010 VA examination reflect FEV-1 of 101% predicted, an FEV1/FVC ratio of 88%, and DLCO was noted to be 68%.  Thus, the criteria for the assignment of a disability rating in excess of 10 percent from July 19, 2010 have not been met.  

Also for consideration is the question of extraschedular entitlement.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lung condition with the established criteria found in the Rating Schedule.  The Veteran's disability is fully addressed by the respective rating criteria under which it is rated.  There are no additional symptoms of his disability that are not addressed by the Rating Schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service connected lung condition.  In the absence of exceptional factors associated with the disability in question, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for lung condition prior to July 19, 2010 and a rating in excess of 10 percent from that date is denied.  



REMAND

The Veteran underwent a VA examination on July 19, 2010.  He reported a dermatology clinic visit on July 7, 2010.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient records from the VAMC in Dallas, Texas, for treatment from June 2010 to the present, to include records from the Veteran's visit to the dermatology clinic on July 7, 2010.

2.  Thereafter, the RO should readjudicate the Veteran's lichen simplex chronicus claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


